DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/08/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority Acknowledgment
3.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application 10-2012-0142624 filed on 12/10/2012 in the Korea Intellectual Property Office.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 4, 11, 14 of the pending application 17/883013 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 7, 7 of the issued patent US 10,832,655 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the issued patent. Please see the below table for claim similarities for all the independent and dependent claims. The pending application and the issued patent refer to the same method/apparatus for lowering the multimedia data and transmitting indicator to the external wireless device in response to detecting the specific command in the sound input. Thus, it would have been obvious to one of ordinary skill in the art at the time of invention of use the method/apparatus of lowering the multimedia data and transmitting an indicator to the external wireless device in response to detecting the specific command in the sound input as recited in the issued patent to lower the multimedia data and transmit an indicator to the external wireless device in response to detecting the specific command in the sound input as recited in the pending application. 

Pending Application 17/883013
Issued Patent US 10,832,655 B2
1. (Currently Amended) An apparatus comprising: 
 	a touchscreen display; 
 	short range communication circuitry; 
 	a processor; and 
 	a memory configured to store instructions that, when executed by the processor, cause the processor to: 
establish, using the short range communication circuitry, a wireless  communication connection between the apparatus and an external wireless device including a speaker, 
reproduce multimedia data and transmit first audio data corresponding to at least  part of the multimedia data to the external wireless device via the wireless communication connection such that the first audio data is to be outputted via the speaker of the external wireless devices, 
obtain data corresponding to sound input while the first audio data is outputted via the speaker of the external wireless device, 
 while the first audio data is outputted via the speaker, based at least in part on a determination that the sound input obtained corresponds to a specified command stored in the memory, control to adjust an output volume of the first audio data corresponding to the reproduced multimedia data outputted via the speaker of the external wireless device, and 
 after the determination that the sound input corresponds to the specified command, transmit second audio data corresponding to the sound input to the external wireless device via the wireless communication connection such that the second audio data is to be outputted via the speaker while the output volume of the first audio data corresponding to the reproduced multimedia data is adjusted.  

1. An apparatus comprising: 
 	a touchscreen display; 
 	communication circuitry; 
 	a memory to store a specified command; and 
 	at least one processor configured to: 
establish, using the communication circuitry, a wireless communication connection between the apparatus and a wireless earphone including a speaker, 
reproduce multimedia data, the reproducing including transmitting audio data corresponding to at least part of the multimedia data to the wireless earphone via the wireless communication connection such that the audio data is output via the speaker included in the wireless earphone, 
 obtain a sound input from an outside of the apparatus while the multimedia data is reproduced at the apparatus, 
 determine that the sound input received from the outside of the apparatus corresponds to the specified command stored in the memory, 
pause the reproducing of the multimedia data based at least in part on the determining that the sound input corresponds to the specified command, 
transmit an audio indicator corresponding to the specified command to the wireless earphone via the wireless communication connection based at least in part on the pausing of the reproducing of the multimedia data, and 
display a visual indicator corresponding to the sound input via the touchscreen display based at least in part on the determining that the sound input corresponds to the specified command, wherein the audio indicator is output via the speaker. 
4. (Currently Amended) The apparatus of claim 1, wherein the instructions further include instructions to cause the processor to: 
 	display a visual indicator corresponding to the sound input via the touchscreen display at least temporarily while the adjusted output volume of the first audio data is to be outputted via the speaker.  

1. An apparatus comprising: 
 	a touchscreen display; 
 	communication circuitry; 
 	a memory to store a specified command; and 
 	at least one processor configured to: 
establish, using the communication circuitry, a wireless communication connection between the apparatus and a wireless earphone including a speaker, 
reproduce multimedia data, the reproducing including transmitting audio data corresponding to at least part of the multimedia data to the wireless earphone via the wireless communication connection such that the audio data is output via the speaker included in the wireless earphone, 
 obtain a sound input from an outside of the apparatus while the multimedia data is reproduced at the apparatus, 
 determine that the sound input received from the outside of the apparatus corresponds to the specified command stored in the memory, 
pause the reproducing of the multimedia data based at least in part on the determining that the sound input corresponds to the specified command, 
transmit an audio indicator corresponding to the specified command to the wireless earphone via the wireless communication connection based at least in part on the pausing of the reproducing of the multimedia data, and 
display a visual indicator corresponding to the sound input via the touchscreen display based at least in part on the determining that the sound input corresponds to the specified command, wherein the audio indicator is output via the speaker.
11. (Currently Amended) A method of an electronic device, the method comprising: 
 	establishing a wireless communication connection between the electronic device and an external wireless device including a speaker; 
 	reproducing multimedia data and transmitting first audio data corresponding to at least part of the multimedia data to the external wireless device via the wireless communication connection such that the first audio data is to be outputted via the speaker of the external wireless device; 
 	obtaining data corresponding to sound input while the first audio data is outputted via the speaker of the external wireless device; 
 	while the first audio data is outputted via the speaker, based at least in part on a determination that the sound input obtained corresponds to a specified command stored in a memory of the electronic device, adjusting an output volume of the first audio data corresponding to the reproduced multimedia data outputted via the speaker of the external wireless device; and 
 	after the determination that the sound input corresponds to the specified command, transmitting second audio data corresponding to the sound input to the external wireless device via the wireless communication connection such that the second audio data is to be outputted via the speaker while the output volume of the first audio data corresponding to the reproduced multimedia data is adjusted.  

7. A method comprising: 
 	establishing, using communication circuitry, a wireless communication connection between an apparatus and a wireless earphone including a speaker; 
 	reproducing multimedia data, the reproducing including transmitting audio data corresponding to at least part of the multimedia data to the wireless earphone via the wireless communication connection such that the audio data is output via the speaker included in the wireless earphone; 
 	obtaining a sound input from an outside of the apparatus while the multimedia data is reproduced at the apparatus; 
 	determining that the sound input received from the outside of the apparatus corresponds to a specified command stored in a memory of the apparatus; 
 	pausing the reproducing of the multimedia data based at least in part on the determining that the sound input corresponds to the specified command; 
 	transmitting an audio indicator corresponding to the specified command to the wireless earphone via the wireless communication connection based at least in part on the pausing of the reproducing of the multimedia data; and 
 	displaying a visual indicator corresponding to the sound input via a touchscreen display of the apparatus based at least in part on the determining that the sound input corresponds to the specified command, wherein the audio indicator is output via the speaker.
14. (Currently Amended) The method of claim 11, further comprising: 
 	displaying a visual indicator corresponding to the sound input via a touchscreen display of the electronic device at least temporarily while the adjusted output volume of the first audio data is to be outputted via the speaker.  

7. A method comprising: 
 	establishing, using communication circuitry, a wireless communication connection between an apparatus and a wireless earphone including a speaker; 
 	reproducing multimedia data, the reproducing including transmitting audio data corresponding to at least part of the multimedia data to the wireless earphone via the wireless communication connection such that the audio data is output via the speaker included in the wireless earphone; 
 	obtaining a sound input from an outside of the apparatus while the multimedia data is reproduced at the apparatus; 
 	determining that the sound input received from the outside of the apparatus corresponds to a specified command stored in a memory of the apparatus; 
 	pausing the reproducing of the multimedia data based at least in part on the determining that the sound input corresponds to the specified command; 
 	transmitting an audio indicator corresponding to the specified command to the wireless earphone via the wireless communication connection based at least in part on the pausing of the reproducing of the multimedia data; and 
 	displaying a visual indicator corresponding to the sound input via a touchscreen display of the apparatus based at least in part on the determining that the sound input corresponds to the specified command, wherein the audio indicator is output via the speaker.


This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.

6.	Claims 1, 3, 9, 8, 11, 13, 19, 18 of the pending application 17/883013 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 14, 17-19 of the issued patent US 11,410,640 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the issued patent. Please see the below table for claim similarities for all the independent and dependent claims. The pending application and the issued patent refer to the same method/apparatus for lowering the multimedia data and transmitting an indicator to the external wireless device in response to detecting the specific command in the sound input. Thus, it would have been obvious to one of ordinary skill in the art at the time of invention of use the method/apparatus of lowering the multimedia data and transmitting an indicator to the external wireless device in response to detecting the specific command in the sound input as recited in the issued patent to lower the multimedia data and transmit an indicator to the external wireless device in response to detecting the specific command in the sound input as recited in the pending application. 

Pending Application 17/883013
Issued Patent US 11,410,640 B2
1. (Currently Amended) An apparatus comprising: 
 	a touchscreen display; 
 	short range communication circuitry; 
 	a processor; and 
 	a memory configured to store instructions that, when executed by the processor, cause the processor to: 
establish, using the short range communication circuitry, a wireless  communication connection between the apparatus and an external wireless device including a speaker, 
reproduce multimedia data and transmit first audio data corresponding to at least  part of the multimedia data to the external wireless device via the wireless communication connection such that the first audio data is to be outputted via the speaker of the external wireless devices, 
obtain data corresponding to sound input while the first audio data is outputted via the speaker of the external wireless device, 
 while the first audio data is outputted via the speaker, based at least in part on a determination that the sound input obtained corresponds to a specified command stored in the memory, control to adjust an output volume of the first audio data corresponding to the reproduced multimedia data outputted via the speaker of the external wireless device, and 
 after the determination that the sound input corresponds to the specified command, transmit second audio data corresponding to the sound input to the external wireless device via the wireless communication connection such that the second audio data is to be outputted via the speaker while the output volume of the first audio data corresponding to the reproduced multimedia data is adjusted.  

1. An apparatus comprising: 
 	touchscreen display; 
 	short range communication circuitry; 
 	memory to store multimedia data and a specified command; and 
 	a processor adapted to: 
 	establish, using the short range communication circuitry, a wireless communication  connection between the apparatus and a wireless earphone including a speaker; 
 	reproduce the multimedia data, the reproducing including transmitting audio data corresponding to at least part of the multimedia data to the wireless earphone via the wireless communication connection such that the audio data is to be outputted via the speaker included in the wireless earphone; 
 	obtain a sound input received by the apparatus while the multimedia data is reproduced at the apparatus; determine that the sound input received by the apparatus corresponds to the specified command stored in the memory; and 
 	in response to determining that the sound input received by the apparatus corresponds to the specified command stored in the memory: 
 	pause the reproducing of the multimedia data; 
 	display a visual indicator corresponding to the sound input via the touchscreen display; and 
 	transmit an audio indicator corresponding to the specified command to the wireless earphone via the wireless communication connection such that the audio indicator is to be outputted via the speaker and that the audio data is to be refrained from being outputted via the speaker at least temporarily while the audio indicator is outputted via the speaker.
3. (Currently Amended) The apparatus of claim 1, 
 	wherein the multimedia data includes video data corresponding to the first audio data, and 
 	wherein the instructions further include instructions to cause the processor to reproduce the video data via the touchscreen display while the second audio data and the first audio data with the adjusted output volume are outputted via the speaker.  
4. The apparatus of claim 1, wherein the multimedia data includes video data corresponding to the audio data, and wherein the processor is further adapted to: 
 	reproduce the video data via the touchscreen display while the audio data is refrained from being outputted via the speaker. 
9. (Original) The apparatus of claim 1, 
 	wherein the external wireless device includes a microphone, 
 	wherein the instructions further include instructions to cause the processor to as at least part of the obtaining, receive the sound input from the external wireless device via the wireless communication connection, and 
 	wherein the sound input is obtained via the microphone of the external wireless device.  

5. The apparatus of claim 1, 
 	wherein the wireless earphone includes a microphone, and 
 	wherein the processor is further adapted to: 
as at least part of the obtaining, receive the sound input from the wireless  earphone via the wireless communication connection, the sound input to be obtained via the microphone included in the wireless earphone.
8. (Original) The apparatus of claim 1, further comprising: 
 	a microphone, 
 	wherein the instructions further include instructions to cause the processor to as at least part of the obtaining, receive the sound input from the microphone of the apparatus.  
6. The apparatus of claim 1, 
 	further comprising a microphone, 
 	wherein the processor is further adapted to: as at least part of the obtaining, receive the sound input from the microphone.
11. (Currently Amended) A method of an electronic device, the method comprising: 
 	establishing a wireless communication connection between the electronic device and an external wireless device including a speaker; 
 	reproducing multimedia data and transmitting first audio data corresponding to at least part of the multimedia data to the external wireless device via the wireless communication connection such that the first audio data is to be outputted via the speaker of the external wireless device; 
 	obtaining data corresponding to sound input while the first audio data is outputted via the speaker of the external wireless device; 
 	while the first audio data is outputted via the speaker, based at least in part on a determination that the sound input obtained corresponds to a specified command stored in a memory of the electronic device, adjusting an output volume of the first audio data corresponding to the reproduced multimedia data outputted via the speaker of the external wireless device; and 
 	after the determination that the sound input corresponds to the specified command, transmitting second audio data corresponding to the sound input to the external wireless device via the wireless communication connection such that the second audio data is to be outputted via the speaker while the output volume of the first audio data corresponding to the reproduced multimedia data is adjusted.  

14. A method comprising: 
 	establishing, using short range communication circuitry, a wireless communication connection between an apparatus and a wireless earphone including a speaker; 
 	reproducing a multimedia data, the reproducing including transmitting audio data corresponding to at least part of the multimedia data to the wireless earphone via the wireless communication connection such that the audio data is to be outputted via the speaker included in the wireless earphone; 
 	obtaining a sound input received by the apparatus while the multimedia data is reproduced at the apparatus; 
 	determining that the sound input by the apparatus corresponds to a specified command stored in a memory; 
 	in response to determining that the sound input received by the apparatus corresponds to the specified command stored in the memory: 
pausing the reproducing of the multimedia data, 
displaying a visual indicator  corresponding to the sound input via a touchscreen display, and 
transmitting an audio indicator corresponding to the specified command to the wireless earphone via the wireless communication connection such that the audio indicator is to be outputted via the speaker and that the audio data is to be refrained from being outputted via the speaker at least temporarily while the audio indicator is outputted via the speaker.
13. (Currently Amended) The method of claim 11, further comprising: 
 	reproducing video data included in the multimedia data via a touchscreen display of the electronic device while the second audio data and the first audio data with the adjusted output volume are outputted via the speaker, 
 	wherein the video data corresponds to the first audio data.  


17. The method of claim 14, 
wherein the multimedia data includes video data corresponding to the audio data, and
wherein the method further comprises: reproducing the video data via the touchscreen display while the audio data is refrained from being outputted via the speaker.
19. (Original) The method of claim 11, wherein the obtaining of the data comprises: 
 	receiving the sound input from the external wireless device via the wireless communication connection, wherein the sound input is obtained via a microphone of the external wireless device.  

18. The method of claim 14, 
 	wherein the wireless earphone includes a microphone, and 
 	wherein the method further comprises: 
 		as at least part of the obtaining, receiving the sound input from the wireless earphone via the wireless communication connection, the sound input to be obtained via the microphone included in the wireless earphone.
18. (Original) The method of claim 11, wherein the obtaining of the data comprises: 
 	receiving the sound input from a microphone of the electronic device.  

19. The method of claim 14, wherein the apparatus includes a microphone, and wherein the method further comprises: as at least part of the obtaining, receiving the sound input from the microphone.


This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 11, 18, 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yaguez (US 2010/0332003 A1.)

 	With respect to Claim 11, Yaguez disclose 
 	A method of an electronic device, the method comprising: 
 	establishing a wireless communication connection between the electronic device and an external wireless device including a speaker (Yaguez [0034] The output information may be applied to one or more output devices, in known fashion. For purposes of this application, a processing system includes any system that has a processor, such as, for example; a digital signal processor (DSP), a microcontroller, an application specific integrated circuit (ASIC), or a microprocessor, Fig. 3);
 	reproducing multimedia data and transmitting first audio data corresponding to at least part of the multimedia data to the external wireless device via the wireless communication connection such that the first audio data is to be outputted via the speaker of the external wireless device (Yaguez [0019] FIG. 2 is a diagram of a prior art audio player. Audio player 210 receives audio content 202, such as music files or other audio content files. Audio player 210 processes the audio content 202 to produce audio data signals 204 and sends audio data signals 204 to an audio output device 220, such as earphones and/or speakers. Audio output device 220 provides audio output 206, such as music, [0022] Audio player 310 is similar to the prior art audio player 210 of FIG. 2, but is configured to operate with an audio output controller 364 component of environment audio manager 360); 
 	obtaining data corresponding to sound input while the first audio data is outputted via the speaker of the external wireless device (Yaguez [0024] Audio input analyzer 362 analyzes environmental audio signals 308 to identify audio events of interest in the surrounding environment. Audio input analyzer 362 can be configured so that only selected, pre-determined types of sounds in the surrounding environment affect the control of audio player 310. Audio events identified by audio input analyzer 362 are one of a set of pre-determined audio event types. For example, if someone in the surrounding environment calls the name of the user of the device, audio input analyzer 362 can be configured to recognize the user's name as one of a set of pre-determined words. Audio input analyzer 362 may therefore include a speech recognition component to recognize pre-determined words, names, and/or phrases. Other types of audio event types include recognition of a voice using speech biometrics or recognition of a pre-determined sound such as a siren, doorbell or phone ringing using sound recognition techniques); 
 	while the first audio data is outputted via the speaker, based at least in part on a determination that the sound input obtained corresponds to a specified command stored in a memory of the electronic device, adjusting an output volume of the first audio data corresponding to the reproduced multimedia data outputted via the speaker of the external wireless device (Yaguez [0010] In response to identifying an audio event of a pre-determined audio event type, the audio environment manager causes the player of an audio output to adjust the audio output. For example, the audio environment manager may cause the audio player to pause or lower the volume of the audio output); and 
 	after the determination that the sound input corresponds to the specified command, transmitting second audio data corresponding to the sound input to the external wireless device via the wireless communication connection such that the second audio data is to be outputted via the speaker while the output volume of the first audio data corresponding to the reproduced multimedia data is adjusted (Yaguez [0020] FIG. 3 is a diagram of an audio environment manager 360 configured in accordance with one embodiment of the invention. In this embodiment, audio environment manager 360 is shown as a part of an audio device 300, which also includes an audio player 310, although audio player 310 may be external to audio device 300 and communicatively coupled to audio device 300. Similarly, audio device 300 is shown as including audio output device 320, such as earphones and/or speakers, but audio output device 320 may be external to audio device 300, [0030] Audio output controller 464 may cause the audio player 410 to pause playing a first audio output, such as music, during the replay of the recorded portion of the audio input. Alternatively, audio output controller 464 may cause the audio player to lower the volume of a first audio output, such as music, while replaying the recorded portion of the audio input. Such an implementation would enable the recorded portion of the audio input to be simultaneously played along with the original audio input, see paragraphs [0015 and 0023].)  

 	With respect to Claim 18, Yaguez discloses 
 	wherein the obtaining of the data comprises: 
 	receiving the sound input from a microphone of the electronic device (Yaguez [0023] As shown in FIG. 3, audio receiver 330 may be a microphone or other audio receiving device external to but communicatively coupled to audio device 300. Alternatively, audio receiver 330 may be part of audio device 300, such as a microphone built into audio device 300. Audio receiver 330 may communicate with audio environment manager 360 via a network, such as network 12 of FIG. 1, or via a direct physical connection such as system bus 140 of FIG. 1. Audio receiver 330 passes environmental audio signals 308 to an audio input analyzer 362 component of audio environment manager 360.)
 
 	With respect to Claim 19, Yaguez discloses
wherein the obtaining of the data comprises: 
 	receiving the sound input from the external wireless device via the wireless communication connection, wherein the sound input is obtained via a microphone of the external wireless device (Yaguez [0015] Communications involving network 12 may utilize various wired and/or wireless short range or long ranges carriers and protocols, including radio frequency (RF), satellite, microwave, Institute of Electrical and Electronics Engineers (IEEE) 802.11, Bluetooth, optical, infrared, cable, laser, etc., [0023] As shown in FIG. 3, audio receiver 330 may be a microphone or other audio receiving device external to but communicatively coupled to audio device 300. Alternatively, audio receiver 330 may be part of audio device 300, such as a microphone built into audio device 300. Audio receiver 330 may communicate with audio environment manager 360 via a network, such as network 12 of FIG. 1, or via a direct physical connection such as system bus 140 of FIG. 1. Audio receiver 330 passes environmental audio signals 308 to an audio input analyzer 362 component of audio environment manager 360).  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1, 3, 4, 8, 9, 13, 14 are rejected under 35 U.S.C 103(a) as being unpatentable over Yaguez (US 2010/0332003 A1) and Sarin et al. (US 9,031,847 B2.)

 	With respect to Claim 1, Yaguez disclose 
 	An apparatus comprising:  
 	short range communication circuitry (Yaguez [0015] Communications involving network 12 may utilize various wired and/or wireless short range or long range carriers and protocols, including radio frequency (RF), satellite, microware, Institute of Electrical and Electronics Engineers (IEEE) 802.11. Bluetooth, optical, infrared, cable, laser, etc.); 
 	a processor (Yaguez [0012] Data processing environment 10 includes a processing system 100 that includes one or more processors or central processing units (CPUs)); and 
 	a memory configured to store instructions that, when executed by the processor (Yaguez [0012] Data processing environment 10 includes a processing system 100 that includes one or more processors or central processing units (CPUs)), cause the processor to: 
establish, using the short range communication circuitry, a wireless  communication connection between the apparatus and an external wireless device including a speaker (Yaguez [0034] The output information may be applied to one or more output devices, in known fashion. For purposes of this application, a processing system includes any system that has a processor, such as, for example; a digital signal processor (DSP), a microcontroller, an application specific integrated circuit (ASIC), or a microprocessor, Fig. 3), 
reproduce multimedia data and transmit first audio data corresponding to at least  part of the multimedia data to the external wireless device via the wireless communication connection such that the first audio data is to be outputted via the speaker of the external wireless devices (Yaguez [0019] FIG. 2 is a diagram of a prior art audio player. Audio player 210 receives audio content 202, such as music files or other audio content files. Audio player 210 processes the audio content 202 to produce audio data signals 204 and sends audio data signals 204 to an audio output device 220, such as earphones and/or speakers. Audio output device 220 provides audio output 206, such as music, [0022] Audio player 310 is similar to the prior art audio player 210 of FIG. 2, but is configured to operate with an audio output controller 364 component of environment audio manager 360), 
obtain data corresponding to sound input while the first audio data is outputted via the speaker of the external wireless device (Yaguez [0024] Audio input analyzer 362 analyzes environmental audio signals 308 to identify audio events of interest in the surrounding environment. Audio input analyzer 362 can be configured so that only selected, pre-determined types of sounds in the surrounding environment affect the control of audio player 310. Audio events identified by audio input analyzer 362 are one of a set of pre-determined audio event types. For example, if someone in the surrounding environment calls the name of the user of the device, audio input analyzer 362 can be configured to recognize the user's name as one of a set of pre-determined words. Audio input analyzer 362 may therefore include a speech recognition component to recognize pre-determined words, names, and/or phrases. Other types of audio event types include recognition of a voice using speech biometrics or recognition of a pre-determined sound such as a siren, doorbell or phone ringing using sound recognition techniques), 
 while the first audio data is outputted via the speaker, based at least in part on a determination that the sound input obtained corresponds to a specified command stored in the memory, control to adjust an output volume of the first audio data corresponding to the reproduced multimedia data outputted via the speaker of the external wireless device (Yaguez [0010] In response to identifying an audio event of a pre-determined audio event type, the audio environment manager causes the player of an audio output to adjust the audio output. For example, the audio environment manager may cause the audio player to pause or lower the volume of the audio output), and 
 after the determination that the sound input corresponds to the specified command, transmit second audio data corresponding to the sound input to the external wireless device via the wireless communication connection such that the second audio data is to be outputted via the speaker while the output volume of the first audio data corresponding to the reproduced multimedia data is adjusted (Yaguez [0020] FIG. 3 is a diagram of an audio environment manager 360 configured in accordance with one embodiment of the invention. In this embodiment, audio environment manager 360 is shown as a part of an audio device 300, which also includes an audio player 310, although audio player 310 may be external to audio device 300 and communicatively coupled to audio device 300. Similarly, audio device 300 is shown as including audio output device 320, such as earphones and/or speakers, but audio output device 320 may be external to audio device 300, [0030] Audio output controller 464 may cause the audio player 410 to pause playing a first audio output, such as music, during the replay of the recorded portion of the audio input. Alternatively, audio output controller 464 may cause the audio player to lower the volume of a first audio output, such as music, while replaying the recorded portion of the audio input. Such an implementation would enable the recorded portion of the audio input to be simultaneously played along with the original audio input, see paragraphs [0015 and 0023])  
Yaguez fail to explicitly teach a touchscreen display. 
However, Sarin et al. teach 
a touchscreen display (Sarin et al. col. 2 lines 4-6 FIG. 4 is a diagram illustrating a  voice-controlled image capture application presented on a touchscreen display of a mobile device., Fig. 4 a touchscreen 405, col. 8 lines 25-37 When audio input is recognized as a sufficient match for an expected command by the mobile device 400, feedback can be provided to users. Such feedback can provide assurance to users that a voice command was recognized and that mobile device 400 will take a photo momentarily. For example, visual feedback (e.g., graphics such as an animated flashing light 460 or a countdown timer or text on the display 405, a flashing light-emitting diode (LED) indicator) can be used to indicate that a voice command has been received and recognized);
 	Yaguez and Sarin et al. are analogous art because they are from a similar field of endeavor in the Speech techniques and applications. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the steps of adjusting the audio output in response to the user’s name recognition as taught by Yaguez, using teaching of touchscreen display as taught by Sarin et al. for the benefit of displaying a graphical user interface (GUI) for a voice-controlled application on a touchscreen and providing the visual feedback to the user to provide assurance to the user that the voice command was recognized in response to detecting the voice command (Sarin et al. Fig. 4 a touchscreen 405, col. 8 lines 25-37 When audio input is recognized as a sufficient match for an expected command by the mobile device 400, feedback can be provided to users. Such feedback can provide assurance to users that a voice command was recognized and that mobile device 400 will take a photo momentarily. For example, visual feedback (e.g., graphics such as an animated flashing light 460 or a countdown timer or text on the display 405, a flashing light-emitting diode (LED) indicator) can be used to indicate that a voice command has been received and recognized.)

	With respect to Claim 3, Yaguez in view of Sarin et al. teach 
 	wherein the multimedia data includes video data corresponding to the first audio data (Yaguez [0013] An audio environment manager 160 manages the audio environment provided by processing system 100. Audio environment manager 160 may be implemented as instructions executed by processor 110 A and/or processor 110B within memory 120, [0014] the term “processing system” and “data processing system” are intended to broadly encompass ...entertainment devices such as audio and/or video devices), and 
 	wherein the instructions further include instructions to cause the processor to reproduce the video data via the touchscreen display while the second audio data and the first audio data with the adjusted output volume are outputted via the speaker (Yaguez [0030] Audio output controller 464 may cause the audio player 410 to pause playing a first audio output, such as music, during the replay of the recorded portion of the audio input. Alternatively, audio output controller 464 may cause the audio player to lower the volume of a first audio output, such as music, while replaying the recorded portion of the audio input. Such an implementation would enable the recorded portion of the audio input to be simultaneously played along with the original audio input, Sarin et al. col. 2 lines 4-6 FIG. 4 is a diagram illustrating a  voice-controlled image capture application presented on a touchscreen display of a mobile device., Fig. 4 a touchscreen 405.)

 	With respect to Claim 4, Yaguez in view of Sarin et al. teach 
 	wherein the instructions further include instructions to cause the processor to: 
 	display a visual indicator corresponding to the sound input via the touchscreen display at least temporarily while the adjusted output volume of the first audio data is to be outputted via the speaker (Sarin et al. col. 8 lines 25-37 When audio input is recognized as a sufficient match for an expected command by the mobile device 400, feedback can be provided to users. Such feedback can provide assurance to users that a voice command was recognized and that mobile device 400 will take a photo momentarily. For example, visual feedback (e.g., graphics such as an animated flashing light 460 or a countdown timer or text on the display 405, a flashing light-emitting diode (LED) indicator) can be used to indicate that a voice command has been received and recognized. As another example, audio feedback (e.g., a recorded voice or tone) can be output from speaker 452 to indicate that a voice command has been received, Yaguez [0010] In response to identifying an audio event of a pre-determined audio event type, the audio environment manager causes the player of an audio output to adjust the audio output. For example, the audio environment manager may cause the audio player to pause or lower the volume of the audio output.)

 	With respect to Claim 8, Yaguez in view of Sarin et al. teach 
 	further comprising: 
 	a microphone (Yaguez [0023] As shown in FIG. 3, audio receiver 330 may be a microphone or other audio receiving device external to but communicatively coupled to audio device 300. Alternatively, audio receiver 330 may be part of audio device 300, such as a microphone built into audio device 300. Audio receiver 330 may communicate with audio environment manager 360 via a network, such as network 12 of FIG. 1, or via a direct physical connection such as system bus 140 of FIG. 1. Audio receiver 330 passes environmental audio signals 308 to an audio input analyzer 362 component of audio environment manager 360), 
 	wherein the instructions further include instructions to cause the processor to as at least part of the obtaining, receive the sound input from the microphone of the apparatus (Yaguez [0023] As shown in FIG. 3, audio receiver 330 may be a microphone or other audio receiving device external to but communicatively coupled to audio device 300. Alternatively, audio receiver 330 may be part of audio device 300, such as a microphone built into audio device 300. Audio receiver 330 may communicate with audio environment manager 360 via a network, such as network 12 of FIG. 1, or via a direct physical connection such as system bus 140 of FIG. 1. Audio receiver 330 passes environmental audio signals 308 to an audio input analyzer 362 component of audio environment manager 360.)

 	With respect to Claim 9, Yaguez in view of Sarin et al. teach 
	wherein the external wireless device includes a microphone (Yaguez [0015] Communications involving network 12 may utilize various wired and/or wireless short range or long ranges carriers and protocols, including radio frequency (RF), satellite, microwave, Institute of Electrical and Electronics Engineers (IEEE) 802.11, Bluetooth, optical, infrared, cable, laser, etc., [0023] As shown in FIG. 3, audio receiver 330 may be a microphone or other audio receiving device external to but communicatively coupled to audio device 300. Alternatively, audio receiver 330 may be part of audio device 300, such as a microphone built into audio device 300. Audio receiver 330 may communicate with audio environment manager 360 via a network, such as network 12 of FIG. 1, or via a direct physical connection such as system bus 140 of FIG. 1. Audio receiver 330 passes environmental audio signals 308 to an audio input analyzer 362 component of audio environment manager 360), 
 	wherein the instructions further include instructions to cause the processor to as at least part of the obtaining, receive the sound input from the external wireless device via the wireless communication connection (Yaguez [0015] Communications involving network 12 may utilize various wired and/or wireless short range or long ranges carriers and protocols, including radio frequency (RF), satellite, microwave, Institute of Electrical and Electronics Engineers (IEEE) 802.11, Bluetooth, optical, infrared, cable, laser, etc., [0023] As shown in FIG. 3, audio receiver 330 may be a microphone or other audio receiving device external to but communicatively coupled to audio device 300. Alternatively, audio receiver 330 may be part of audio device 300, such as a microphone built into audio device 300. Audio receiver 330 may communicate with audio environment manager 360 via a network, such as network 12 of FIG. 1, or via a direct physical connection such as system bus 140 of FIG. 1. Audio receiver 330 passes environmental audio signals 308 to an audio input analyzer 362 component of audio environment manager 360), and 
 	wherein the sound input is obtained via the microphone of the external wireless device (Yaguez [0015] Communications involving network 12 may utilize various wired and/or wireless short range or long ranges carriers and protocols, including radio frequency (RF), satellite, microwave, Institute of Electrical and Electronics Engineers (IEEE) 802.11, Bluetooth, optical, infrared, cable, laser, etc., [0023] As shown in FIG. 3, audio receiver 330 may be a microphone or other audio receiving device external to but communicatively coupled to audio device 300. Alternatively, audio receiver 330 may be part of audio device 300, such as a microphone built into audio device 300. Audio receiver 330 may communicate with audio environment manager 360 via a network, such as network 12 of FIG. 1, or via a direct physical connection such as system bus 140 of FIG. 1. Audio receiver 330 passes environmental audio signals 308 to an audio input analyzer 362 component of audio environment manager 360.)  

 	With respect to Claim 13, Yaguez disclose 
 	further comprising: 
 	reproducing video data included in the multimedia data via a touchscreen display (The Examiner notes that Yaguez does not explicitly teach a touchscreen display) of the electronic device while the second audio data and the first audio data with the adjusted output volume are outputted via the speaker (Yaguez [0030] Audio output controller 464 may cause the audio player 410 to pause playing a first audio output, such as music, during the replay of the recorded portion of the audio input. Alternatively, audio output controller 464 may cause the audio player to lower the volume of a first audio output, such as music, while replaying the recorded portion of the audio input. Such an implementation would enable the recorded portion of the audio input to be simultaneously played along with the original audio input), 
 	wherein the video data corresponds to the first audio data (Yaguez [0013] An audio environment manager 160 manages the audio environment provided by processing system 100. Audio environment manager 160 may be implemented as instructions executed by processor 110 A and/or processor 110B within memory 120, [0014] the term “processing system” and “data processing system” are intended to broadly encompass ...entertainment devices such as audio and/or video devices.)  
	Yaguez disclose reproducing video data included in the multimedia data. Yaguez does not explicitly teach a touchscreen display. 
	However, Sarin et al. teach 
a touchscreen display (Sarin et al. col. 2 lines 4-6 FIG. 4 is a diagram illustrating a  voice-controlled image capture application presented on a touchscreen display of a mobile device., Fig. 4 a touchscreen 405, col. 8 lines 25-37 When audio input is recognized as a sufficient match for an expected command by the mobile device 400, feedback can be provided to users. Such feedback can provide assurance to users that a voice command was recognized and that mobile device 400 will take a photo momentarily. For example, visual feedback (e.g., graphics such as an animated flashing light 460 or a countdown timer or text on the display 405, a flashing light-emitting diode (LED) indicator) can be used to indicate that a voice command has been received and recognized.)
 	Yaguez and Sarin et al. are analogous art because they are from a similar field of endeavor in the Speech techniques and applications. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the steps of adjusting the audio output in response to the user’s name recognition as taught by Yaguez, using teaching of touchscreen display as taught by Sarin et al. for the benefit of displaying a graphical user interface (GUI) for a voice-controlled application on a touchscreen and providing the visual feedback to the user to provide assurance to the user that the voice command was recognized in response to detecting the voice command (Sarin et al. Fig. 4 a touchscreen 405, col. 8 lines 25-37 When audio input is recognized as a sufficient match for an expected command by the mobile device 400, feedback can be provided to users. Such feedback can provide assurance to users that a voice command was recognized and that mobile device 400 will take a photo momentarily. For example, visual feedback (e.g., graphics such as an animated flashing light 460 or a countdown timer or text on the display 405, a flashing light-emitting diode (LED) indicator) can be used to indicate that a voice command has been received and recognized.)

 	With respect to Claim 14, Yaguez discloses all the limitations of Claim 11 upon which Claim 7 depends. Yaguez fails to explicitly teach 
 	further comprising: 
 	displaying a visual indicator corresponding to the sound input via a touchscreen display of the electronic device at least temporarily while the adjusted output volume of the first audio data is to be outputted via the speaker.  
	However, Sarin et al. teach
 	further comprising: 
 	displaying a visual indicator corresponding to the sound input via a touchscreen display of the electronic device at least temporarily while the adjusted output volume of the first audio data is to be outputted via the speaker (Sarin et al. col. 2 lines 4-6 FIG. 4 is a diagram illustrating a  voice-controlled image capture application presented on a touchscreen display of a mobile device., Fig. 4 a touchscreen 405, col. 8 lines 25-37 When audio input is recognized as a sufficient match for an expected command by the mobile device 400, feedback can be provided to users. Such feedback can provide assurance to users that a voice command was recognized and that mobile device 400 will take a photo momentarily. For example, visual feedback (e.g., graphics such as an animated flashing light 460 or a countdown timer or text on the display 405, a flashing light-emitting diode (LED) indicator) can be used to indicate that a voice command has been received and recognized. As another example, audio feedback (e.g., a recorded voice or tone) can be output from speaker 452 to indicate that a voice command has been received, Yaguez [0010] In response to identifying an audio event of a pre-determined audio event type, the audio environment manager causes the player of an audio output to adjust the audio output. For example, the audio environment manager may cause the audio player to pause or lower the volume of the audio output.)
 	Yaguez and Sarin et al. are analogous art because they are from a similar field of endeavor in the Speech techniques and applications. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the steps of adjusting the audio output in response to the user’s name recognition as taught by Yaguez, using teaching of touchscreen display as taught by Sarin et al. for the benefit of displaying a graphical user interface (GUI) for a voice-controlled application on a touchscreen and providing the visual feedback to the user to provide assurance to the user that the voice command was recognized in response to detecting the voice command (Sarin et al. Fig. 4 a touchscreen 405, col. 8 lines 25-37 When audio input is recognized as a sufficient match for an expected command by the mobile device 400, feedback can be provided to users. Such feedback can provide assurance to users that a voice command was recognized and that mobile device 400 will take a photo momentarily. For example, visual feedback (e.g., graphics such as an animated flashing light 460 or a countdown timer or text on the display 405, a flashing light-emitting diode (LED) indicator) can be used to indicate that a voice command has been received and recognized.)

11.	Claims 5, 15 rejected under 35 U.S.C 103(a) as being unpatentable over Yaguez (US 2010/0332003 A1) and Sarin et al. (US 9,031,847 B2) and Lynam (US 2012/0062743 A1.)

	With respect to Claim 5, Yaguez in view of Sarin et al. teach 
 	wherein the multimedia data includes video data corresponding to the first audio data (Yaguez [0014] the terms "processing system" and "data processing system" are intended to broadly encompass ...entertainment devices such as audio and/or video devices, mobile Internet devices (MIDs), and other devices for processing or transmitting information), and 
	Yaguez in view of Sarin et al. fail to explicitly teach 
 	wherein the instructions further include instructions to cause the processor to perform the displaying of the visual indicator corresponding to the sound input as overlapping on a portion of the video data being reproduced via the touchscreen display.  
	However, Lynam et al. teach 
 	wherein the instructions further include instructions to cause the processor to perform the displaying of the visual indicator corresponding to the sound input as overlapping on a portion of the video data being reproduced via the touchscreen display (Lynam et al. [0041] The system thus may display human vision video images on a video screen ... visible to the driver of the equipped vehicle when normally operating the equipped vehicle, and may be event triggered to display other images or views and/or to provide an alert or warning (such as a visual alert, such as a graphic overlay electronically superimposed with the video images being displayed on the video screen) or the like in response to a detected event or driving condition and/or hazardous condition. The Examiner notes that Sarin et al. teach touchscreen display.)
 	Yaguez, Sarin et al. and Lynam et al.  are analogous art because they are from a similar field of endeavor in the Speech techniques and applications. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the steps of adjusting the audio output in response to the user’s name recognition as taught by Yaguez, using teaching of touchscreen display as taught by Sarin et al. for the benefit of displaying a graphical user interface (GUI) for a voice-controlled application on a touchscreen and providing the visual feedback to the user to provide assurance to the user that the voice command was recognized, using teaching of the visual alert overlay superimposed with the video images being displayed on the video screen as taught by Lynam et al. for the benefit of providing the alert or warning in response to the detected event (Lynam et al. [0041] The system thus may display human vision video images on a video screen ... visible to the driver of the equipped vehicle when normally operating the equipped vehicle, and may be event triggered to display other images or views and/or to provide an alert or warning (such as a visual alert, such as a graphic overlay electronically superimposed with the video images being displayed on the video screen) or the like in response to a detected event or driving condition and/or hazardous condition.)

 	With respect to Claim 15, Yaguez in view of Sarin et al. teach all the limitations of Claim 11 upon which Claim 15 depends. Yaguez in view of Sarin et al. fail to explicitly teach 
 	wherein the displaying of the visual indicator comprises:
displaying the visual indicator corresponding to the sound input as overlapping on a portion of video data included in the multimedia data being reproduced via the touchscreen display.  
However, Lynam et al. teach
 	wherein the displaying of the visual indicator comprises:
displaying the visual indicator corresponding to the sound input as overlapping on a portion of video data included in the multimedia data being reproduced via the touchscreen display (Lynam et al. [0041] The system thus may display human vision video images on a video screen ... visible to the driver of the equipped vehicle when normally operating the equipped vehicle, and may be event triggered to display other images or views and/or to provide an alert or warning (such as a visual alert, such as a graphic overlay electronically superimposed with the video images being displayed on the video screen) or the like in response to a detected event or driving condition and/or hazardous condition. The Examiner notes that Sarin et al. teach touchscreen display.)
 	Yaguez, Sarin et al. and Lynam et al.  are analogous art because they are from a similar field of endeavor in the Speech techniques and applications. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the steps of adjusting the audio output in response to the user’s name recognition as taught by Yaguez, using teaching of touchscreen display as taught by Sarin et al. for the benefit of displaying a graphical user interface (GUI) for a voice-controlled application on a touchscreen and providing the visual feedback to the user to provide assurance to the user that the voice command was recognized, using teaching of the visual alert overlay superimposed with the video images being displayed on the video screen as taught by Lynam et al. for the benefit of providing the alert or warning in response to the detected event (Lynam et al. [0041] The system thus may display human vision video images on a video screen ... visible to the driver of the equipped vehicle when normally operating the equipped vehicle, and may be event triggered to display other images or views and/or to provide an alert or warning (such as a visual alert, such as a graphic overlay electronically superimposed with the video images being displayed on the video screen) or the like in response to a detected event or driving condition and/or hazardous condition.)

12.	Claim 6 is rejected under 35 U.S.C 103(a) as being unpatentable over Yaguez (US 2010/0332003 A1) and Sarin et al. (US 9,031,847 B2) and Anderson (US 2012/0113019 A1.)

With respect to Claim 6, Yaguez in view of Sarin et al. teach
 	further comprising: 
 	a microphone (Yaguez [0023] As shown in FIG. 3, audio receiver 330 may be a microphone or other audio receiving device external to but communicatively coupled to audio device 300), 
 	Yaguez in view of Sarin et al. fail to explicitly teach 
wherein instructions further include instructions to cause the processor to:
 		obtain a voice input via the microphone of the apparatus , 
 		identify a control command based at least in part on the voice input, and 
store the control command in the memory as the specified command.  
	 	However, Anderson teaches 
wherein instructions further include instructions to cause the processor to:
obtain a voice input via the microphone of the apparatus (Anderson [0121] Thus a user may be able to tailor the voice commands to his or her specific preferences. For example, for the repeat paragraph command a user may record “repeat” as the reference voice command or may record "repeat paragraph" as the reference voice command. Further a user may create custom voice commands. For example, a custom command called "advance 10 pages" may result in an e-book being advanced 10 pages, [0124] microphone 66 receives input), 
identify a control command based at least in part on the voice input (Anderson [0121] Thus a user may be able to tailor the voice commands to his or her specific preferences. For example, for the repeat paragraph command a user may record “repeat” as the reference voice command or may record "repeat paragraph" as the reference voice command. Further a user may create custom voice commands. For example, a custom command called "advance 10 pages" may result in an e-book being advanced 10 pages), and 
store the control command in the memory as the specified command (Anderson [0121] Thus a user may be able to tailor the voice commands to his or her specific preferences. For example, for the repeat paragraph command a user may record “repeat” as the reference voice command or may record "repeat paragraph" as the reference voice command. Further a user may create custom voice commands. For example, a custom command called "advance 10 pages" may result in an e-book being advanced 10 pages.) 
 	Yaguez, Sarin et al. and Anderson are analogous art because they are from a similar field of endeavor in the Speech techniques and applications. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the steps of adjusting the audio output in response to the user’s name recognition as taught by Yaguez, using teaching of touchscreen display as taught by Sarin et al. for the benefit of displaying a graphical user interface (GUI) for a voice-controlled application on a touchscreen and providing the visual feedback to the user to provide assurance to the user that the voice command was recognized, using the presenting the menu as taught by Anderson for the benefit of enabling the user to create custom command (Anderson [0121] The audio references may be generated from speech recognition techniques or may be created by the user. If the user creates the audio references, the user may then associate the voice commands with his or her voice. This operation may be accomplished by presenting the user with a configuration menu for various standard voice commands with the option for creating custom commands. Thus a user may be able to tailor the voice commands to his or her specific preferences. For example, for the repeat paragraph command a user may record "repeat" as the reference voice command or may record "repeat paragraph" as the reference voice command. Further a user may create custom voice commands. For example, a custom command called "advance 10 pages" may result in an e-book being advanced 10 pages.)

13.	Claim 7 is rejected under 35 U.S.C 103(a) as being unpatentable over Yaguez (US 2010/0332003 A1) and Sarin et al. (US 9,031,847 B2) and Lin et al. (US 6,873,951 B2.)

	With respect to Claim 7, Yaguez in view of Sarin et al. teach all the limitations of Claim 1 upon which Claim 7 depends. Yaguez in view of Sarin et al. fail to explicitly teach 
	wherein the instructions further include instructions to cause the processor to: 
 	display one or more control commands via the touchscreen display; 
 	receive a touch input to select a control command among the one or more control commands via the touchscreen display; and 
store the selected control command in the memory as the specified command.  
However, Lin et al. teach 
 	wherein the instructions further include instructions to cause the processor to: 
 	display one or more control commands via the touchscreen display (Lin et al. col. 8 lines 19-23 In the event the user wishes to add a model representing a new utterance to the vocabulary, the user may be prompted in blocks 710 and 720 to scroll through default system commands to select one or more commands to be represented by the newly added model); 
 	receive a touch input to select a control command among the one or more control commands via the touchscreen display (Lin et al. col. 8 lines 19-23 In the event the user wishes to add a model representing a new utterance to the vocabulary, the user may be prompted in blocks 710 and 720 to scroll through default system commands to select one or more commands to be represented by the newly added model); and 
store the selected control command in the memory as the specified command (Lin et al. col. 8 lines 51-52 A representative version of the spoken utterance may optionally be stored for future reproduction in block 780.)  
 	Yaguez, Sarin et al. and Lin et al. are analogous art because they are from a similar field of endeavor in the Speech techniques and applications. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the steps of adjusting the audio output in response to the user’s name recognition as taught by Yaguez, using teaching of touchscreen display as taught by Sarin et al. for the benefit of displaying a graphical user interface (GUI) for a voice-controlled application on a touchscreen and providing the visual feedback to the user to provide assurance to the user that the voice command was recognized, using teaching of enabling the user scrolling through default system command as taught by Lin et al. for the benefit of allowing the user to customize the command set (Lin et al. Fig. 8A elements 710-790.)

14.	Claim 10 is rejected under 35 U.S.C 103(a) as being unpatentable over Yaguez (US 2010/0332003 A1) and Sarin et al. (US 9,031,847 B2) and Wenger et al. (US 9,314,566 B2.)
 	
 	With respect to Claim 10, Yaguez in view of Sarin et al. teach all the limitations of Claim 1 upon which Claim 10 depends. Yaguez in view of Sarin et al. fail to explicitly teach 
 	wherein the instructions further include instructions to cause the processor to: 
 	after the transmitting the second audio data, readjust the output volume of the first audio data corresponding to the reproduced multimedia data to a previous volume. 
	However, Wenger et al. teach 
 	wherein the instructions further include instructions to cause the processor to: 
after the transmitting the second audio data, readjust the output volume of the first audio data corresponding to the reproduced multimedia data to a previous volume (Wenger et al. Claim 1 wherein the controller is further configured to output a different audible alert through the audio output device in response to detection of a different detected alarm condition, the different detected alarm condition being of a different type than the detected alarm condition, wherein outputting the different audible alert includes temporarily stopping playback of the digital music content and automatically resuming playback of the digital music content after outputting of the different audible alert.)
 Yaguez, Sarin et al. and Wenger et al. are analogous art because they are from a similar field of endeavor in the Speech techniques and applications. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the steps of adjusting the audio output in response to the user’s name recognition as taught by Yaguez, using teaching of touchscreen display as taught by Sarin et al. for the benefit of displaying a graphical user interface (GUI) for a voice-controlled application on a touchscreen and providing the visual feedback to the user to provide assurance to the user that the voice command was recognized, using teach of the alert system as taught by Wenger et al. for the benefit of stopping playback of the digital music while outputting the alarm alert and automatically resuming playback of the digital music content after outputting of the audible alert (Wenger et al. Claim 1 wherein the controller is further configured to output a different audible alert through the audio output device in response to detection of a different detected alarm condition, the different detected alarm condition being of a different type than the detected alarm condition, wherein outputting the different audible alert includes temporarily stopping playback of the digital music content and automatically resuming playback of the digital music content after outputting of the different audible alert.)

15.	Claim 16 is rejected under 35 U.S.C 103(a) as being unpatentable over Yaguez (US 2010/0332003 A1) and Anderson (US 2012/0113019 A1.) 

 	With respect to Claim 16, Yaguez discloses all the limitations of Claim 11 upon which Claim 16 depends. Yaguez fails to explicitly teach 
 	further comprising: 
 	obtaining a voice input; 
 	identifying a control command based at least in part on the voice input; and 
 	storing the control command in the memory as the specified command.  
 	However, Anderson teaches 
 	further comprising: 
 	obtaining a voice input (Anderson [0121] Thus a user may be able to tailor the voice commands to his or her specific preferences. For example, for the repeat paragraph command a user may record “repeat” as the reference voice command or may record "repeat paragraph" as the reference voice command. Further a user may create custom voice commands. For example, a custom command called "advance 10 pages" may result in an e-book being advanced 10 pages, [0124] microphone 66 receives input); 
 	identifying a control command based at least in part on the voice input (Anderson [0121] Thus a user may be able to tailor the voice commands to his or her specific preferences. For example, for the repeat paragraph command a user may record “repeat” as the reference voice command or may record "repeat paragraph" as the reference voice command. Further a user may create custom voice commands. For example, a custom command called "advance 10 pages" may result in an e-book being advanced 10 pages); and 
 storing the control command in the memory as the specified command (Anderson [0121] Thus a user may be able to tailor the voice commands to his or her specific preferences. For example, for the repeat paragraph command a user may record “repeat” as the reference voice command or may record "repeat paragraph" as the reference voice command. Further a user may create custom voice commands. For example, a custom command called "advance 10 pages" may result in an e-book being advanced 10 pages.) 
 	Yaguez and Anderson are analogous art because they are from a similar field of endeavor in the Speech techniques and applications. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the steps of adjusting the audio output in response to the user’s name recognition as taught by Yaguez, using the presenting the menu as taught by Anderson for the benefit of enabling the user to create custom command (Anderson [0121] The audio references may be generated from speech recognition techniques or may be created by the user. If the user creates the audio references, the user may then associate the voice commands with his or her voice. This operation may be accomplished by presenting the user with a configuration menu for various standard voice commands with the option for creating custom commands. Thus a user may be able to tailor the voice commands to his or her specific preferences. For example, for the repeat paragraph command a user may record "repeat" as the reference voice command or may record "repeat paragraph" as the reference voice command. Further a user may create custom voice commands. For example, a custom command called "advance 10 pages" may result in an e-book being advanced 10 pages.)

16.	Claim 17 is rejected under 35 U.S.C 103(a) as being unpatentable over Yaguez (US 2010/0332003 A1) and Lin et al. (US 6,873,951 B2.)

  	With respect to Claim 17, Yaguez discloses all the limitations of Claim 11 upon which Claim 17 depends. Yaguez fails to explicitly teach 
 	further comprising: 
 	displaying one or more control commands via a touchscreen display of the electronic device; 
 	receiving a touch input to select a control command among the one or more control commands via the touchscreen display; and 
 	storing the selected control command in the memory as the specified command.  
However, Lin et al. teach 
 	further comprising: 
 	displaying one or more control commands via a touchscreen display of the electronic device (Lin et al. col. 8 lines 19-23 In the event the user wishes to add a model representing a new utterance to the vocabulary, the user may be prompted in blocks 710 and 720 to scroll through default system commands to select one or more commands to be represented by the newly added model); 
 	receiving a touch input to select a control command among the one or more control commands via the touchscreen display (Lin et al. col. 8 lines 19-23 In the event the user wishes to add a model representing a new utterance to the vocabulary, the user may be prompted in blocks 710 and 720 to scroll through default system commands to select one or more commands to be represented by the newly added model); and 
 storing the selected control command in the memory as the specified command (Lin et al. col. 8 lines 51-52 A representative version of the spoken utterance may optionally be stored for future reproduction in block 780.)  
 	Yaguez and Lin et al. are analogous art because they are from a similar field of endeavor in the Speech techniques and applications. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the steps of adjusting the audio output in response to the user’s name recognition as taught by Yaguez, using teaching of enabling the user scrolling through default system command as taught by Lin et al. for the benefit of allowing the user to customize the command set (Lin et al. Fig. 8A elements 710-790.)
 
 17.	Claim 20 is rejected under 35 U.S.C 103(a) as being unpatentable over Yaguez (US 2010/0332003 A1) and Wenger et al. (US 9,314,566 B2.)

 	With respect to Claim 20, Yaguez discloses all the limitations of Claim 10 upon which Claim 10 depends. Yaguez in view of Sarin et al. fail to explicitly teach 
 	further comprising: 
 	after the transmitting the second audio data, readjusting the output volume of the first audio data corresponding to the reproduced multimedia data to a previous volume.
	However, Wenger et al. teach 
 	further comprising: 
 after the transmitting the second audio data, readjusting the output volume of the first audio data corresponding to the reproduced multimedia data to a previous volume (Wenger et al. Claim 1 wherein the controller is further configured to output a different audible alert through the audio output device in response to detection of a different detected alarm condition, the different detected alarm condition being of a different type than the detected alarm condition, wherein outputting the different audible alert includes temporarily stopping playback of the digital music content and automatically resuming playback of the digital music content after outputting of the different audible alert.)
 Yaguez and Wenger et al. are analogous art because they are from a similar field of endeavor in the Speech techniques and applications. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the steps of adjusting the audio output in response to the user’s name recognition as taught by Yaguez, using teach of the alert system as taught by Wenger et al. for the benefit of stopping playback of the digital music while outputting the alarm alert and automatically resuming playback of the digital music content after outputting of the audible alert (Wenger et al. Claim 1 wherein the controller is further configured to output a different audible alert through the audio output device in response to detection of a different detected alarm condition, the different detected alarm condition being of a different type than the detected alarm condition, wherein outputting the different audible alert includes temporarily stopping playback of the digital music content and automatically resuming playback of the digital music content after outputting of the different audible alert.)

Conclusion
18. 	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. See PTO-892
a.	Schlesinger et al. (US 2015/0356836 A1.) In this reference, Schlesinger et al. sends the audio alert to the user if the conversation cues are detected.  
b.	Chanvez et al. (US 2011/0060591 A1.) In this reference, Chanvez et al. sends the audio, visual, and/or tactile alert to the user if the content of interest is detected. 
c. 	Chutorash et al. (US 2011/0257973 A1.) In this reference, Chutorash et al. sends the alert from home to the portable device. 

19. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655